IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


TOMAS F. PINA,

             Appellant,

 v.                                                          Case No. 5D15-928

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed July 1, 2016

Appeal from the Circuit Court
for Citrus County,
Richard A. Howard, Judge.

James S. Purdy, Public Defender, and
Robert J. Pearce III, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Allison Leigh Morris,
Assistant Attorney General, Daytona
Beach, for Appellee.


                             ON CONCESSION OF ERROR

PER CURIAM.

      The State properly concedes that the trial court erred by relying solely on hearsay

evidence to revoke Appellant's probation. See Crume v. State, 703 So. 2d 1216, 1217
(Fla. 5th DCA 1997). Accordingly, we reverse the trial court's order revoking Appellant's

probation and remand with instructions to reinstate his probation.

      REVERSED and REMANDED with Instructions.


LAWSON, C.J., ORFINGER and WALLIS, JJ., concur.




                                            2